UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 28, 2013 Medical Action Industries Inc. (Exact name of registrant as specified in its charter) Delaware 000-13251 11-2421849 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 500 Expressway Drive South Brentwood, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (631) 231-4600 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General InstructionA.2. below): [ ]
